DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second side wall configured to have a slit (claim 8) and the front and walls having respective slits (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 8, the specification, as originally filed lacks antecedent basis for the bottom wall portion of the second side wall being configured to flex outwardly and away from the top wall portion and the bottom wall portion being configured to flex outwardly and away from the top wall portion to form the spout and the resealer being configured to close the spout while the bottom wall portion is outwardly flexed away from the top wall portion, as set forth in claim 1.  This is a new matter rejection.

Regarding claim 9, the specification, as originally filed, lacks antecedent basis for the front and back walls having respective slits and respective resealers and wherein the slits of the first and second side walls and the front and back walls enabling a user to remove a top of the flexible enclosure to provide an open-ended enclosure having an open top, the resealers of the first and second side walls and the front and back walls enabling a user to close the open top of the open-ended enclosure and the bottom wall portion being configured to flex outwardly and away from the top wall portion to form the spout and the resealer being configured to close the spout while the bottom wall portion is outwardly flexed away from the top wall portion, as set forth in claim 1.  This is a new matter rejection.

	Claim 10 has not been specifically mentioned, but is rejected since it depends from a claim that has been rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Office Document No. 1 873 081 to Brauer et al. (hereafter Brauer), European Patent Office Document No. 2 535 292 to Watterott, and Patent Application Publication No. 2007/0086683 to Yeager.
Regarding claim 1, Brauer discloses a flexible enclosure comprising: a front wall (2) and a back wall (3) that oppose each other and a side wall (4, 5) that joins the front and back walls, the front wall and back wall being attached to opposite side edges of the side wall (4, 5), the side wall (4) having a slit being formed when a line of weakness (21) between top edges (along seam 7; Fig. 1) and bottom edges (along bottom seam; Fig. 1) of the front wall and the back wall is broken to define a top wall portion of the side wall between the slit and the top edges of the front wall and the back wall and to define a bottom wall portion of the side wall between the slit and the bottom edges of the front wall and the back wall (Fig. 1), wherein the bottom wall portion is configured to flex outwardly and away from the top wall portion to form the spout (Fig. 1); and a resealer (8) extending between the front and back walls along the bottom wall portion of the side wall, wherein the bottom wall portion is separable from the top wall portion along the slit, the bottom wall portion configured to flex outwardly and away from the top wall portion and form a spout (10; Fig. 1) of the flexible enclosure”, and the resealer (8) configured with closure elements (14) to close the spout.
However, Brauer discloses front (2), back (3), and side (4, 5) walls of the enclosure are a single film instead of discrete sections.  Watterott shows that discrete sections of front, back, and side walls are an equivalent structure known in the art of flexible enclosures (machine translation paragraph [0008]).  Therefore, because these two, enclosure wall-forming means were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute front, back, and side walls of a single film in the Brauer flexible enclosure for front, back, and side walls of discrete sections.
Furthermore, Brauer does not disclose the resealer configured to close the spout while the bottom wall portion is outwardly flexed away from the top wall portion.  Yeager teaches that it is known in the art to configure a resealer (30) to close a spout (28) while a bottom wall portion is outwardly flexed in an analogous enclosure (paragraphs [0035]-[0036]; Figs. 1-6).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the resealer to close the spout while the bottom wall portion is outwardly flexed in the Brauer enclosure, as in Yeager, in order to facilitate detachable securement of the resealer.  Insofar as Brauer discloses the bottom wall portion is configured to flex outwardly and away from the top wall portion to form the spout (Fig. 1), configuring the resealer to close the spout while the bottom wall portion is outwardly flexed in the Brauer enclosure, as in Yeager and discussed above, meets the structure implied by the functional recitation “the resealer is configured to close the spout while the bottom wall portion is outwardly flexed away from the top wall portion.”
Regarding claim 2, Brauer discloses the side wall (4) is configured to have a line of weakness (21), the slit being formed when the line of weakness is broken (Fig. 1).
Regarding claim 3, Brauer discloses the side wall (4) is a gusseted side wall (Fig. 1).
Regarding claim 4, Brauer and Watterott disclose the claimed invention, as discussed above, especially a resealer (8) extending between the front and back walls along an interior surface of the side wall.  However, Brauer does not disclose the resealer including a self-mating strip.  Yeager teaches that it is known in the art include a self-mating strip in a resealer (30) of an analogous enclosure (paragraphs [0035]-[0036]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention include a self-mating strip in the resealer of Brauer, as in Yeager, in order to facilitate detachable securement of the resealer.
Regarding claim 6, Brauer discloses the resealer (8) includes first and second segments (14) that are configured to mate with one another to close the spout (paragraphs [0018]-[0019]).
Regarding claim 7, substituting front, back, and side walls of a single film in the Brauer flexible enclosure for front, back, and side walls of discrete sections, as discussed above, meets the recitation “the side wall is a first side wall and the flexible enclosure includes a second side wall that is also a discrete section with respect to the front wall, the back wall, and the first side wall, the front wall and the back wall being attached to opposite edges of the second side wall, the first and second side walls opposing each other.”
Regarding claim 22, Brauer discloses the top wall portion remains in a stationary position when the spout is in an open position (Fig. 4) and when the spout is in a closed position (Fig. 3).
Regarding claim 23, Brauer discloses the bottom wall portion is configured to flex outwardly and away from the top wall portion to form the spout (Fig. 1).  Configuring the resealer to close the spout while the bottom wall portion is outwardly flexed in the Brauer enclosure, as in Yeager and discussed above, meets the structure implied by the functional recitation “the resealer is configured to close the spout while the top wall portion is positioned inwardly of the resealer.”

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over European Patent Office Document No. 1 873 081 to Brauer et al. (hereafter Brauer), European Patent Office Document No. 2 535 292 to Watterott, and Patent Application Publication No. 2007/0086683 to Yeager as applied to claims 1 and 4 above, and further in view of German Document No. 201 15 181 to Nordenia Deutschland Steinfeld (hereafter Nordenia).
	Regarding claim 5, Brauer, Watterott, and Yeager disclose the claimed invention, except for the self-mating strip has opposite crushed ends and each edge of the side wall has one of the crushed ends.  Nordenia teaches that it is known in the art to provide opposite crushed ends on a resealer (12) with each edge of a side wall (9) having one of the crushed ends (Fig. 3) in an analogous enclosure.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide opposite crushed ends on the resealer with each edge of the side wall (9) having one of the crushed ends in the enclosure of Brauer, as in Nordenia, in order to secure the resealer to the front wall, back wall, and side wall of the enclosure.

Claims 1-4, 6, 7, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over French Document No. 2 816 597 to Alaux and European Patent Office Document No. 2 535 292 to Watterott.
Regarding claim 1, Alaux discloses a flexible enclosure (1) comprising: a front wall and a back wall that oppose each other and a side wall that joins the front and back walls (Figs. 5 and 6), the front wall and back wall being attached to opposite side edges of the side wall, the side wall having a slit (precut line 2; machine translation lines 131-136 and 171-175) between top edges and bottom edges of the front wall and the back wall to define a top wall portion of the side wall between the slit and the top edges of the front wall and the back wall and to define a bottom wall portion of the side wall between the slit and the bottom edges of the front wall and the back wall (Fig. 5); and a resealer (3) extending between the front and back walls along the bottom wall portion of the side wall (Fig. 5), wherein the bottom wall portion is separable from the top wall portion along the slit (Fig. 6), which meets the structure implied by the functional recitation “the bottom wall portion configured to flex outwardly and away from the top wall portion and form a spout of the flexible enclosure, the resealer configured to close the spout”.  Alaux discloses the resealer (3) as of the hermaphrodite type consisting of a multiplicity of mushrooms (3a) capable of being engaged in spaces (3b) separating the mushrooms (3a; lines 140-149; Figs. 1 and 1bis), in order to avoid using complementary male and female type of temporary connection (lines 83-87).  Having met the claimed structure of the first side wall and resealer, the flexible enclosure of Alaux meets the structure implied by the functional recitation “wherein the bottom wall portion is configured to flex outwardly and away from the top wall portion to form the spout and the resealer is configured to close the spout while the bottom wall portion is outwardly flexed away from the top wall portion.”
However, Alaux discloses front, back, and side walls of the enclosure are a single film instead of discrete sections.  Watterott shows that discrete sections of front, back, and side walls are an equivalent structure known in the art of flexible enclosures (machine translation paragraph [0008]).  Therefore, because these two, enclosure wall-forming means were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute front, back, and side walls of a single film in the Alaux flexible enclosure for front, back, and side walls of discrete sections.
Regarding claim 2, Alaux discloses the side wall is configured to have a line of weakness Fig. 5), which meets the structure implied by the functional recitation “the slit being formed when the line of weakness is broken.”
Regarding claim 3, Alaux discloses the side wall is a gusseted side wall (Figs. 5, 6, 10, and 11).
Regarding claim 4, Alaux discloses the resealer (3) extends between the front and back walls along an interior surface of the side wall (Figs. 5, 6, 10, and 11).  Alaux discloses the resealer (3) as of the hermaphrodite type consisting of a multiplicity of mushrooms (3a) capable of being engaged in spaces (3b) separating the mushrooms (3a; lines 140-149; Figs. 1 and 1bis), which meets the recitation “wherein the resealer includes a self-mating strip”.
Regarding claim 6, Alaux discloses the resealer (3) includes first and second segments that are configured to mate with one another to close the spout (Figs. 5 and 10).
Regarding claim 7, substituting front, back, and side walls of a single film in the Alaux flexible enclosure for front, back, and side walls of discrete sections, as discussed above, meets the recitation “wherein the side wall is a first side wall and the flexible enclosure includes a second side wall that is also a discrete section with respect to the front wall, the back wall, and the first side wall, the front wall and the back wall being attached to opposite edges of the second side wall, the first and second side walls opposing each other.”
Regarding claim 8, Alaux discloses the resealer is a first resealer and the second side wall has a second resealer that extends between the front and back walls (Figs. 5, 6, 10, and 11), the second side wall configured to have a slit between top and bottom wall portions of the second side wall, wherein the second resealer extends between the front and back walls along the bottom wall portion of the second side wall (Figs. 5, 6, 10, and 11), wherein the bottom wall portion of the second side wall is separable from the top wall portion along the slit (Figs. 5, 6, 10, 11), which meets the structure implied by the functional recitation “the bottom wall portion of the second side wall being configured to flex outwardly and away from the top wall portion, the resealer of the second side wall configured to close the second side wall.”
Regarding claim 9, Alaux discloses the front and back walls have respective slits and respective resealers and wherein the slits of the first and second side walls and the front and back walls enable a user to remove a top of the flexible enclosure to provide and open-ended enclosure having an open top, the resealers of the first and second side walls and the front and back walls enabling a user to close the open top of the open-ended enclosure (Figs. 5, 6, 10, and 11).
Regarding claim 10, Alaux discloses the resealer is one of four resealers, each of the resealers extending along a respective one of the first side wall, the second side wall, the front wall, and the back wall (Figs. 5, 6, 10, and 11).
Regarding claim 22, Alaux, as discussed above, meets the structure implied by the functional recitation “wherein the top wall portion remains in a stationary position when the spout is in an open position and when the spout is in a closed position.”
Regarding claim 23, Alaux discloses the resealer is configured to close the spout while the top wall portion is positioned inwardly of the resealer (Figs. 5 and 10).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over French Document No. 2 816 597 to Alaux and European Patent Office Document No. 2 535 292 to Watterott as applied to claims 1 and 4 above, and further in view of German Document No. 201 15 181 to Nordenia Deutschland Steinfeld (hereafter Nordenia).
	Regarding claim 5, Alaux and Watterott disclose the claimed invention, except for the self-mating strip has opposite crushed ends and each edge of the side wall has one of the crushed ends.  Nordenia teaches that it is known in the art to provide opposite crushed ends on a resealer (12) with each edge of a side wall (9) having one of the crushed ends (Fig. 3) in an analogous enclosure.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide opposite crushed ends on the resealer with each edge of the side wall (9) having one of the crushed ends in the enclosure of Alaux, as in Nordenia, in order to secure the resealer to the front wall, back wall, and side wall of the enclosure.

Response to Arguments
Applicant’s arguments with respect to claims 1-10, 22, and 23 have been considered but are moot because of new grounds of rejection.

Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JES F PASCUA/Primary Examiner, Art Unit 3734